Citation Nr: 0417802	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1951 to August 1953.  He had 
service in the Republic of Korea, where his awards and 
decorations included the Combat Infantryman Badge and the 
Bronze Star Medal with V device.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, confirmed and 
continued its denial of entitlement to a rating in excess 
of 30 percent for PTSD.  Thereafter, the case was returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran's PTSD, manifested primarily by a depressed 
mood and affect, some anxiety, some hypervigilance, sleep 
disturbance, and poor motivation, is productive of no more 
than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  In so doing, the VA must notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the 
RO must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek 
to provide; (3) the information and evidence that the 
veteran is expected to provide; and (4) the need to furnish 
the VA any evidence in his possession that pertains to any 
of his claims, i.e., something to the effect that he should 
give the VA everything he has pertaining to his claims.

By virtue of a December 2003 letter, the veteran and his 
representative were notified of the evidence necessary to 
substantiate his claim of entitlement to a rating in excess 
of 30 percent for PTSD.  The letter also informed the 
veteran of what evidence and information VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed 
to provide.  In addition, the letter explained to the 
veteran that he should send in any evidence he had 
pertaining to the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
veteran's appeal:  the report of a PTSD assessment by a VA 
social worker in November 1999; reports reflecting the 
veteran's treatment at the VA from March 2000 through 
December 2003; reports of examinations performed by the VA 
in September 2000 and January 2004; reports from the 
veteran's claimed employer, dated in November and December 
2000; records reflecting the veteran's treatment at Troy 
Pike Family Medicine from February 2001 through March 2002; 
reports from J. B., M.D., reflecting the veteran's 
treatment from April 2002 through June 2003; and a report 
from A. B., M.D., reflecting veteran's treatment in 
September 2003.  The veteran has been informed of his right 
to have a hearing in association with his appeal; however, 
to date, he has declined to exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
his claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to 
support the issue of entitlement to a rating in excess of 
30 percent for PTSD.  As such, there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence with respect to that issue.  
Indeed, such development would serve no useful purpose and, 
therefore, need not be performed in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no threat of harm or 
prejudice to the appellant due to a failure to assist him 
in the development of his claim.  Accordingly, the Board 
may proceed to the merits of the appeal.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the veteran's service-connected PTSD.  Where, as here, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present (current rating period) level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 
9411.  A 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).  A 
50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. 

A review of the evidence discloses that the since April 
2002, the veteran has been followed approximately every two 
months by J. B., M.D. and A. B., M.D.  He has also been 
rather extensively evaluated during the November 1999 PTSD 
assessment by a VA social worker; during VA psychiatric 
examinations in September 2000 and January 2004; and during 
initial psychiatric interviews by J. B., M.D. in April 2002 
and at a VA Mental Hygiene Clinic in December 2002.  Such 
evidence shows that the veteran's service connected PTSD is 
manifested primarily by a depressed mood and affect, some 
anxiety, some hypervigilance, sleep disturbance, and poor 
motivation.  Despite such findings, he is alert and well-
oriented, as well and pleasant and cooperative.  Moreover, 
he is able to accomplish the activities of daily living and 
is usually appropriately groomed with good hygiene (see, 
e.g., the report of the initial examination by J. B., 
M.D.).  His thought processes are logical and goal-
directed, and his speech is generally normal in volume, 
rate, and tone.  He does not demonstrate any psychotic 
symptoms, such as hallucinations, delusions, or paranoia, 
and he reports no suicidal or homicidal ideas.  Further, 
the veteran's  concentration, memory, insight, and judgment 
are generally intact, and there is no evidence of panic 
attacks, difficulty in understanding complex commands, or 
impairment in abstract thinking.  Indeed, he is generally 
functioning satisfactorily and is active with his family 
and in his church.  Although he is not working, that is 
reportedly by choice, rather than a complication of his 
PTSD (see, e.g., the report of the January 2004 VA 
examination).  

In his Notice of Disagreement, received by the RO in 
February 2001, the veteran maintained that his PTSD had 
worsened and noted that he had a GAF score of 45 (see the 
report of the September 2000 VA psychiatric examination).  
In support of his claim, he reported the numeric codes and 
descriptions from the GAF scale as set forth in DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV).  

GAF stands for global assessment of functioning which under 
the DSM-IV reflects the psychological, social, and 
occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders. 38 
C.F.R. § 4.125, 4.130 (2002).  As noted in the veteran's 
NOD, a GAF of 41 - 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social 
occupational, or school functioning (e.g. no friends, 
unable to keep a job).  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996)).  

Despite the GAF of 45 in September 2000, the rest of the 
veteran's GAF scores (of which there are approximately 
twelve) have ranged from 52 (see the report of the VA 
psychiatry progress note, dated in December 2002) to 80 
(see the November 2002 treatment report from J. B., M.D.)  
In this regard, it should be noted that shortly before and 
shortly after September 2000, the veteran's GAF was 55 (see 
the report of the PTSD assessment in November 1999 and the 
initial interview by J. B., M.D., in April 2002).  Such 
scores are indicative of no more than moderate impairment 
due to psychiatric disability.  See Carpenter v. Brown, 
240, 242 (1995).  When viewed in light of the clinical 
findings noted above, it is apparent that the degree of 
disability attributable to the veteran's PTSD more nearly 
approximates the schedular criteria for the current 30 
percent rating.  Accordingly, an increase is not warranted 
at this time.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the veteran's service-
connected PTSD.  The evidence, however, does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  Rather, the 
record shows that the manifestations of the veteran's PTSD 
are contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



